822 F.2d 1088
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.Robert DORAN, a Sole Proprietor, d/b/a Mall Security, Respondent.
No. 87-5380
United States Court of Appeals, Sixth Circuit.
May 26, 1987.

Before KENNEDY, JONES and RYAN, Circuit Judges.


1
JUDGMENT ENFORCING AN ORDER OF THE NATIONAL LABOR RELATIONS BOARD


2
This cause was submitted upon the application of the National Labor Relations Board for summary entry of a judgment against Respondent, Robert Doran, A Sole Proprietor d/b/a Mall Security, Pontiac, Michigan, its officers, agents, successors, and assigns, enforcing its order dated 3 February 1987, in Case No. 7-CA-25794, and the Court having considered the same, it is hereby


3
ORDERED AND ADJUDGED by the Court that the Respondent, Robert Doran, A Sole Proprietor d/b/a Mall Security, Pontiac, Michigan, its officers, agents, successors, and assigns, shall:

1.  Cease and desist from

4
(a)  Refusing to bargain with International Union, United Plant Guard Workers of America, as the exclusive bargaining representative of the employees in the bargaining unit.


5
(b)  In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act.


6
2.  Take the following affirmative action necessary to effectuate the policies of the Act.


7
(a)  On request, bargain with the Union as the exclusive representative of the employees in the following appropriate unit on terms and conditions of employment and, if an understanding is reached, embody the understanding in a signed agreement:


8
All full-time and regular part-time security officers employed by Respondent and performing security guard duties as defined in Section 9(b)(3) of the National Labor Relations Act, as amended, at the Summit Place Shopping Center, located at 315 N. Telegraph, Pontiac, Michigan; but excluding all office clerical employees, professional employees and supervisors as defined in the Act, and all other employees.


9
(b)  Post at its facility in Pontiac, Michigan, copies of the attached notice marked 'Appendix.'  Copies of the notice, on forms provided by the Regional Director for Region 7, after being signed by the Respondent's authorized representative, shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted.  Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by any other material.


10
(c)  Notify the Regional Director in writing within 20 days from the date of this Judgment what steps the Respondent has taken to comply.